CR206

IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
AT

(_] State of Alaska
[_] In the Matter of

Biel B Tiler

)
)
)
Suse heer) CASE NO.
keer)
)
) For Appointment of Counsel
)

 

INANCIAL STATEMENT

er an Sede a eee

[-] For Restitution
Full Name Mitehe!| ce Tsler Xe. Date of Birth _ S497
Residence Address

Mailing Address 220) Schenber- Ro feubiek Kefelskan . AK F4G0t

Email Address Soc. Sec. No.’
Home Phone Work Phone Cell Phone

 

 

:

 

Are you under the age of 18? x No [] Yes. If yes, one of your parents must appear and
provide financial information regarding the income of both parents.

Have you filled out a financial statement to apply for a court-appointed attorney within the past
42 months? [J] Yes XK} No Was an attorney appointed for you? [_] Yes [_] No

Are you receiving public assistance? x No [] Yes. If yes, check those you receive:
[] ssl [|] Food Stamps Adult Public Assistance
[_] ATAP [_] General Relief [_] Medicaid

Are you working now? [_J Yes [J No if no, date last worked
Present employer

 

 

(If not now employed, state last employer and length of job.)
Employer's address
Other employers in past year
Are you a seasonal worker? [_] Yes % No If yes, describe:
Are you self-employed? CL] Yes No If yes, describe:

 

 

 

 

1. DEFENDANT’S INCOME INFORMATION (after taxes, but before other deductions)

Do not include income of spouse. If under age 18, list income of defendant and parents.
a. Current Monthly Income

Wages $ 194 ‘ 08
Social Security

Public Assistance

Unemployment

Self-Employment Income (attach proof )
Other (specify)

 

Total Monthly Income

Permanent Fund Dividends received in last 12 months

ANCSA or other corporate dividends received in last 12 months
Value of gifts received in last 12 months

Total Income during last #2 inonths

oa0o0n
AHAA PPHAHHH

ie

 

'  Sacial Security number is not mandaten It may be used to identify your assets.

p pxampies include sales tax reports, bank statements, tax returns, cannery settlement statements.
age 1 of 4

CR-206 Gane(as20-cv-00010-TMB Document 3 Filed 09/14/20 Page 1of1

FINANCIAL STATEMENT AS 18.85

Crim. R. 32.1, 32.6 39, and 39.1
